USDC IN/ND case 2:19-cr-00074-TLS-APR document 77 filed 06/16/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 UNITED STATES OF AMERICA,

                        v.                             CAUSE NO.: 2:19-CR-74-2-TLS-APR

 MAYA GARCIA



              ORDER ACCEPTING FINDINGS AND RECOMMENDATION

       This matter is before the Court on the Findings and Recommendation of the United States

Magistrate Judge [ECF No. 74], filed on May 19, 2020. The Defendant has waived objection to

the Findings and Recommendation.

       The Court finds that the change of plea conducted by video teleconference complies with

Section 15002(b)(2)(A) of the CARES Act. First, General Order 2020-08 authorized video

conferencing for felony pleas under Federal Rule of Criminal Procedure 11, finding that such

hearings cannot be conducted in person without seriously jeopardizing public health and safety

as a result of the current COVID-19 pandemic.

       Second, the Court finds that the Defendant’s felony plea in this case cannot be delayed

without serious harm to the interests of justice due to Defendant’s desire to admit her guilt, plead

guilty, and proceed to sentencing in a timely manner and the government and public interest in

timely processing criminal matters. The Defendant was arrested on June 10, 2019, and she has

been detained awaiting trial since that date. ECF Nos. 3, 12. The plea agreement was filed on

April 17, 2020. ECF No. 57.

       Finally, the Defendant consented to video teleconferencing after consultation with

counsel. See CARES ACT § 15002(b)(4). On May 19, 2020 Defendant filed a signed, written

consent to proceed by video teleconferencing. ECF No. 70.
USDC IN/ND case 2:19-cr-00074-TLS-APR document 77 filed 06/16/20 page 2 of 2


       The Court being duly advised, ADOPTS the Findings and Recommendation [ECF No.

74] in its entirety and ACCEPTS the recommended disposition. Subject to this Court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if

applicable and necessary, the plea of guilty to the offenses charged in Counts 1, 2, and 3 of the

Superseding Indictment is hereby ACCEPTED, and the Defendant is adjudged GUILTY of the

offenses.

       The Sentencing Scheduling Order scheduling sentencing-related deadlines and hearings

will be issued by separate order.

       SO ORDERED on June 16, 2020.

                                                 s/ Theresa L. Springmann
                                                 JUDGE THERESA L. SPRINGMANN
                                                 UNITED STATES DISTRICT COURT




                                                 2
